DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/15/2022 has been considered by the examiner.

Status of Claims 
Applicant' s arguments and amendments filed on 8/8/2022 have been acknowledged and entered.
Claims 1-3 are pending.  
Claims 1 and 3 have been amended.
No new claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al (US 2016/0017465) in view of Tafreshi et al “Comparative study on structure, corrosion properties and tribological behavior of pure Zn and different Zn-Ni alloy coatings”.
Regarding claims 1-3, the limitation “for hot stamping” is considered intended use and is not afforded patentable weight.  Toda teaches a sheet steel with a composition including by mass %, C: 0.02% to 0.15%, Si: 0.1% to 2.0%, Mn: 0.05% to 3.0%%, P: 0.1% or less, S: 0.03% or less, Al: 0.001% to 0.01 %, N: 0.02% or less, Ti: 0.0% to 0.2%, Nb: 0.0 to 0.2%, Mo: 0.0% to 0.2%, Cr: 0.0% to 1.0%  , B: 0.0% to 0.01%, Ca: 0.0% to 0.005%, REM: 0.0% to 0.02%, the balance may comprise or consist of Fe and inevitable impurities [0024].  Toda teaches the steel sheet comprises a thickness of 1.2 mm to 5.4mm [0131] and has a region between 3/8 and 5/8 of the thickness of the sheet from the surface in which 50% to 95% of the area has a grain misorientation of 0.4˚ to 3˚ [0067] and a grain boundary between the misorientation which is 15˚ or more [0068] (orientation difference of 5˚ or more). Toda teaches the steel sheet may be subject to a surface treatment such as plating [0125]. 
  Toda does not teach the exact steel composition as claimed, or the Zn alloy plating composition with an adhesion amount of 10 g/m2 to 90 g/m2.
However, the composition of Toda significantly overlaps the claimed composition as recited in claims 1-3 and the claimed percent of area of grains having an average crystal orientation difference of 0.4° to 3.0°.  Additionally, Tafreshi teaches Zn-Ni alloy coatings used to protect steel parts to provide high corrosion resistance and flexibility along with low hydrogen embrittlement possibility and protection against corrosion. Tafreshi teaches microhardness of the coatings was improved by increasing their Ni percentage to 17%. and Zn-14 wt.% Ni coating had the lower wear loss and friction coefficient [Abstract and introduction p 263].  Although Tafreshi does not explicitly teach an adhesion amount of 10 g/m2 to 90 g/m2, Tafreshi teaches the friction force in tribosystems usually results from the adhesion between counterparts and the coefficients of friction of the alloy samples decrease with increment of their Ni content up to 14 wt.% and further increasing the Ni percent to 17 wt.% increases the friction coefficient thereby indicating an increase in the adhesion.   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a composition of Toda overlapping the claimed compositions of claims 1-3 and to use an area (surface layer region) of 50 to 95 % overlapping the claimed range of over 80% with an average crystal orientation difference of 0.4° to 3.0°.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the Zn- 14-17% Ni alloy as taught by Tafreshi as the plating surface treatment coating of Toda to provide high corrosion resistance and flexibility along with low hydrogen embrittlement possibility and protection against corrosion and to adjust the % Ni to adjust the microhardness and wear loss as well as the adhesion amount.  As to the specific adhesion amount, it is found to be an inherent characteristic of the coating comprising all the claimed elements.  Additionally, when the coating of Tafreshi is applied to the structure of Toda it would be expected to provide the claimed adhesion since the steel and coatings are the same materials as claimed and since Tafreshi recognizes adhesion and its relation to friction coefficients related to Ni content of the coating.
Since the prior art does disclose a steel sheet and coating composition comprising substantially the same elements or components as that of the applicant, it is contended that the coating of the prior art is capable of delivering the same adhesion level. 
 Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the adhesion amount), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.

Response to Arguments
Applicant’s arguments, and amendments filed 8/8/2022 have been fully considered.  Applicant’s arguments and amendments have overcome the Double Patenting and 112 rejections and these rejections have been withdrawn.  Applicant’s arguments regarding the combination of Kosaka and Takeda and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Toda as set forth above.  Applicant’s argument regarding Tafreshi is not found convincing.  Applicant argues that the combination of Tafreshi’s Zn-Ni coating with a steel sheet cannot be relied upon for an inherent adhesion.  In response to Applicant’s argument, Tafreshi’ clearly teaches Zn-Ni alloy coatings used to protect steel parts to provide high corrosion resistance and flexibility along with low hydrogen embrittlement possibility and protection against corrosion rendering obvious the combination with Toda. Tafreshi also clearly recognizes the concept of adhesion and teaches an increased adhesion with friction coefficient changes due to the Ni content of the coating.  The amount achieved is merely a matter of degree of adhesion achieved which would be expected to be inherent to the combined structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784